DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, the word of  “layeris” should be two words of “layer is”.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
In claim 10, the word of  “whichthe” should be two words of “which the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomachi et al. (US5361491).
	Re Claim 1, Oomachi show and disclose
A circuit board, comprising 
a substrate (11, fig. 1) on which a first conductive layer (12 with 13, fig. 1) and an electronic device (1, fig. 1) are disposed, wherein the first conductive layer is disposed on a first surface (top surface, fig. 1) of the substrate, and 
Re Claim 2, Oomachi show and disclose
The circuit board according to claim 1, wherein a plurality of pads (2, fig. 1-3) are provided on the bottom end of the electronic device so that the plurality of pads are in contact with the first conductive layer (fig. 1-3).
Re Claim 3, Oomachi show and disclose
The circuit board according to claim 2, wherein the first conductive layer comprises a plurality of signal lines (signal lines of 12, fig. 1-3) in contact with the plurality of pads on the electronic device, respectively.
Re Claim 4, Oomachi show and disclose
The circuit board according to claim 3, wherein a material of the plurality of signal lines comprises copper (copper, [col. 2, line 35] and [col. 4, line 67]).
Re Claim 5, Oomachi show and disclose
The circuit board according to claim 1, wherein a second conductive layer (14, fig. 3) is further disposed on the substrate, wherein the second conductive layer is disposed on a second surface (bottom surface, fig. 3) of the substrate opposite to the first surface, and a top end of the electronic device (bottom end of 1, fig. 3) is located on a side of the first conductive layer (bottom side of 12, fig. 3) facing the second conductive layer (fig. 3).
	Re Claim 9, Oomachi show and disclose
The circuit board according to claim 1, wherein the substrate is a flexible substrate (flexible circuit board 10, fig. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomachi et al., in view of Tsai (US20150101847).
Re Claims 6-7, Oomachi show and disclose
The circuit board according to claim 5, 
Oomachi does not disclose
wherein a first protective layer is provided on a side of the first conductive layer facing away from the substrate, and a second protective layer is provided on a side of the second conductive layer facing away from the substrate; wherein an adhesive layer is provided between the first conductive layer and the first protective layer, and between the second conductive layer and the second protective layer, respectively.
Tsai teaches a flexible circuit board wherein
a first protective layer is provided on a side of the first conductive layer facing away from the substrate, and a second protective layer is provided on a side of the second conductive layer facing away from the substrate; an adhesive layer is provided between the first conductive layer and the first protective layer, and between the second conductive layer and the second protective layer, 
Therefore, it would have been obvious to one having ordinary skill in the art to add the top and bottom protective layers with adhesive layers as taught by Tsai in the flexible circuit board of Oomachi, in order to improve the protection of the flexible circuit board for the electronic device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomachi et al., in view of Iguchi (US20060068164).
Re Claim 8, Oomachi show and disclose
The circuit board according to claim 1,
Oomachi does not disclose
wherein an antistatic layer is provided on the side of the first conductive layer facing away from the substrate.
Iguchi teaches a flexible circuit board wherein
an antistatic layer (31, fig. 1B) is provided on the side of the first conductive layer facing away from the substrate (An antistatic agent containing silica sol was applied to the bottom surface of the insulating layer to thereby form an antistatic layer 31, [0095]).
Therefore, it would have been obvious to one having ordinary skill in the art to add the antistatic layer to the flexible circuit board as taught by Igichi on the flexible circuit board of Oomachi, in order to improve the antistatic protection of the flexible circuit board for the electronic device.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomachi et al., in view of Park et al. (US20140078692).
Re Claims 10-12, Oomachi show and disclose
	The circuit board according to claim 1,
Oomachi does not disclose
A display device, comprising a display panel and the circuit board, wherein the display panel comprises a bonding area, and the bonding area is provided with a bonding electrode to which the first region of the first conductive layer is bonded; wherein the substrate of the circuit board is a flexible substrate, and a portion of the circuit board is bent to a side of the display panel facing away from a display direction of the display panel; further comprising a driving circuit board connected to a second region of the first conductive layer, wherein the second region is different from the first region.
Park teaches a device wherein
A display device (display device, [Title]), comprising a display panel (display panel 10, fig. 1) and the circuit board (flexible circuit board 30, fig. 1), wherein the display panel comprises a bonding area (bonding area between 30 and 10, fig. 1), and the bonding area is provided with a bonding electrode (for connection between 30 and 10, fig. 1) to which the first region (one end region of the flexible circuit board, fig. 1) of the first conductive layer (in one side of the flexible circuit board, fig. 1; as top side of 12, fig. 1-3 of Oomachi) is bonded; wherein the substrate of the circuit board is a flexible substrate (flexible circuit board, Oomachi and Park) and a portion of the circuit board is bent to a side of 
Therefore, it would have been obvious to one having ordinary skill in the art to use the flexible circuit board of Oomachi in the display device as taught by Tsai, in order to have a complete display device with the flexible circuit board connecting between the display panel and the driving board for the electronic device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140268594 US-20030001250 US-20030134450 US-20010052647 US-20080074852 US-20120153468 US-20040219713 US-20090167735 US-20090169773 US-20160128174 US-20140055328 US-20140218642 US-20140138640 US-20140240614 US-20180063962 US-5937494 US-3832769 US-6140707 US-5849609 US-6643923 US-10631399 US-9826646 US-5904499 US-5793105 US-5886877 US-6442043 US-9743511.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848